DETIALED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 17th 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore: 
the limitation “air” in claim 6
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 3, the limitation “…a plurality of the emission nozzles…” is very confusing in view of claim 2 limitation “…the airflow forming unit includes an emission nozzle that forms the airflows, and the emission nozzle is positioned to surround the opening…”, because it is unclear how many emission nozzles and forming how many airflows? Clarification is required.
	In claim 4, the limitation “…wherein the airflow forming unit includes three or more of the emission nozzles and each of the three or more emission nozzles forms an airflow having a flat plane shape…” is indefinite because it is contradicting with claim 2 limitation, so does one emission nozzle form the airflows, or three or more emission nozzles form an airflow? Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swain et al (US5424508).
Regarding claim 1, Swain discloses a laser welding apparatus (refer to figure 8) comprising:
a laser head (optical train 52, fig.8) that emits a laser beam (refer as “laser”); and 
an airflow forming unit (housing 58, fig8) that forms sheet-shaped airflows (refer as “air curtain” in Col 8 line 64, and “airflow” annotated in Zoom in Fig.8). 
wherein the airflows (refer as “air curtain” in Col 8 line 64, and “airflow” annotated in Zoom in Fig.8) formed by the airflow forming unit (housing 58, fig8) traverse an optical path of the laser beam (refer to “laser path” annotated in Zoom in Fig.8) emitted from the laser head (optical train 52, fig.8), the airflows (refer as “air curtain” in Col 8 line 64, and “airflow” annotated in Zoom in Fig.8) traversing the optical path at a plurality of positions which are spaced from each other in a direction along the optical path (refer to “laser path” annotated in Zoom in Fig.8) in a same direction (refer to Zoom in Fig.8), and 
the airflow forming unit (housing 58, fig8) has an opening (ring filter 66 to annular passageway 65, fig.8) between the airflows (refer as “air curtain” in Col 8 line 64, and “airflow” annotated in Zoom in Fig.8) at the plurality of positions, the opening (ring filter 66 to annular passageway 65, fig.8) penetrating in a direction in which the airflows (refer as “air curtain” in Col 8 line 64, and “airflow” annotated in Zoom in Fig.8) traverse the optical path (refer to “laser path” annotated in Zoom in Fig.8).

    PNG
    media_image1.png
    714
    495
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    521
    671
    media_image2.png
    Greyscale

	Regarding claim 2, Swain discloses the airflow forming unit (housing 58, fig8) includes an emission nozzle (annular nozzle 59, fig.9) that forms the airflows (refer as “air curtain” in Col 8 line 64, and “airflow” annotated in Zoom in Fig.8), and the emission nozzle (annular nozzle 59, fig.9) is positioned to surround the opening (ring filter 66 to annular passageway 65, fig.8).

	Regarding claim 3, Swain discloses the airflow forming unit (housing 58, fig8) includes a plurality of the emission nozzles (slots 68, fig. 11).

    PNG
    media_image3.png
    736
    502
    media_image3.png
    Greyscale

	Regarding claim 4, Swain discloses wherein the airflow forming unit (housing 58, fig8) includes three or more of the emission nozzles (slots 68, fig. 11) and each of the three or more emission nozzles (slots 68, fig. 11) forms an airflow (refer as “air curtain” in Col 8 line 64, and “airflow” annotated in Zoom in Fig.8) having a flat plane shape (refer as “air curtain” in Col 8 line 64, and “airflow” annotated in Zoom in Fig.8).

	Regarding claim 5, Swain discloses wherein the airflow forming unit (housing 58, fig8) includes a plurality of emission nozzles (slots 68, fig. 11) that form the airflows (refer as “air curtain” in Col 8 line 64, and “airflow” annotated in Zoom in Fig.8), and the emission nozzles (slots 68, fig. 11) are positioned to flank the opening (ring filter 66 to annular passageway 65, fig.8).

	Regarding claim 6, Swain discloses comprising a dust collecting filter (ring filter 66, fig.8) that passes air (refer as “ambient air” in Col 9, line 38-39 cited: “…a venturi effect which draws ambient air through a ring filter 66 into housing 58…”) passing through the opening (ring filter 66 to annular passageway 65, fig.8) and that is disposed in the opening (ring filter 66 to annular passageway 65, fig.8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        September 3rd 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761